Citation Nr: 0108478	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right femur 
disability, on the basis of aggravation.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine.

4.  Entitlement to service connection for osteoarthritis of 
the knees.

5.  Entitlement to an initial rating exceeding zero percent 
for residuals of kidney stones.

6.  Entitlement to an initial rating exceeding zero percent 
for maxillary sinusitis.

7.  Entitlement to an initial rating exceeding zero percent 
for residuals of fractures to the first and fifth toes of the 
right foot.

8.  Entitlement to an initial rating exceeding zero percent 
for residuals of onychomycosis, with subsequent removal of 
the right second toenail.

9. Entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 9, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


REMAND

This case needs additional development.  In particular, it is 
noted that, on November 9, 2000, while this appeal was still 
pending, the President signed the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).
The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id.

In the rating decision hereby on appeal, the RO denied the 
above listed service connection issues on the basis that the 
veteran had failed to submit well grounded claims, and 
granted service connection for residuals of kidney stones, 
maxillary sinusitis, residuals of fractures to the first and 
fifth toes of the left foot (shown by the record to actually 
refer to the right foot), and residuals of onychomycosis, 
with subsequent removal of the right second toenail.  Initial 
ratings of zero percent were thereby assigned for the four 
service-connected disabilities, and a rating of 10 percent 
based on multiple, noncompensable service-connected 
disabilities was denied.

The service connection claims need to be remanded at this 
time in order to have the RO re-adjudicate them under the 
provisions of the newly-enacted VCAA which, as noted earlier, 
no longer requires that a claimant submit a claim for service 
connection that is well grounded, and imposes upon VA the 
duty to examine the claimant whenever it is felt, as in this 
case, that an examination/medical opinion is needed.

The claims identified above as claims numbers five through 
eight need to be remanded at this time not only in order to 
have the RO make sure that the notice provisions of the VCAA 
have been fully complied with, but in order to have the 
veteran re-examined (also in accordance with the VCAA), 
especially since the veteran has claimed that the January 
1999 VA medical examination reports that are part of the file 
do not properly reflect the actual severity of most, if not 
all, of the veteran's service-connected conditions.

The claims referred to in the previous paragraph have been 
re-characterized by the Board as matters in which the veteran 
is seeking initial ratings higher than those originally 
assigned in an original grant of service connection, rather 
than as regular increased rating issues.  The importance of 
this distinction rests on the fact that, in characterizing 
the issue as noted, VA is also recognizing, and evaluating, 
the potential for staged ratings.  See, Fenderson v. West, 12 
Vet. App. 119 (1999).

The claim identified above as issue number nine is 
essentially held in abeyance at this time, pending the 
resolution of the remaining matters on appeal.

In view of the above, this case is remanded for the following 
additional development:

1.  The RO should schedule the veteran 
for a VA medical examination of his right 
femur, lumbosacral spine, knees, and 
right foot.  The examiner should be asked 
to thoroughly review the claims folder 
prior to the examination, request, and 
interpret, any indicated studies and/or 
tests, examine the veteran, and render a 
comprehensive, legible report of medical 
examination that should contain, at 
least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough description of any 
currently-manifested right femur 
disability, and the examiner's 
opinion as to whether it is at least 
as likely as not that any such 
current disability is the result of 
inservice aggravation of the 
veteran's pre-service right femur 
fracture.

C.  His or her opinion as to whether 
the veteran suffers from arthritis 
of the lumbosacral spine.

D.  His or her opinion as to whether 
the veteran suffers from arthritis 
of the knees.

E.  A thorough description of the 
degree of disability of the 
veteran's right foot, which the 
record shows suffered two fractures 
during service.  The examiner should 
also describe the dermatological 
condition of this foot, to include 
references to any evidence of 
exfoliation, exudation, and itching.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
his gastrointestinal system.  The 
examiner should be asked to thoroughly 
review the claims folder prior to the 
examination, request, and interpret, any 
indicated studies and/or tests, examine 
the veteran, and render a comprehensive, 
legible report of medical examination 
that should contain, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
it is at least as likely as not that 
the gastroesophageal reflux disease 
that VA diagnosed in January 1999 is 
causally related to service.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

3.  The RO should also schedule the 
veteran for a VA medical examination of 
his genitourinary system.  The examiner 
should be asked to thoroughly review the 
claims folder prior to the examination, 
request, and interpret, any indicated 
studies and/or tests, examine the 
veteran, and render a comprehensive, 
legible report of medical examination 
that should contain, at least, the 
following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough description of the 
current disability resulting from 
the veteran's history of kidney 
stones, including references to the 
presence or absence, and frequency, 
of colic attacks, as well as to any 
kidney function impairment.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

4.  The RO should also schedule the 
veteran for a VA medical examination of 
his sinuses.  The examiner should be 
asked to thoroughly review the claims 
folder prior to the examination, request, 
and interpret, any indicated studies 
and/or tests, examine the veteran, and 
render a comprehensive, legible report of 
medical examination that should contain, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A thorough description of the 
severity of the service-connected 
maxillary sinusitis, including 
references to the frequency of 
incapacitating episodes per year, 
the actual symptoms (such as 
headaches, pain and purulent 
discharge or crusting), and the need 
of prolonged antibiotic treatment.

The examiner should be asked to include 
in his or her examination report a 
complete rationale for all his or her 
opinions and/or conclusions.

5.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  Thereafter, the RO should re-
adjudicate the claims on appeal, making 
sure to do so in accordance with the 
provisions of all pertinent laws and 
regulations, and all applicable caselaw, 
to include the above cited case of 
Fenderson.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC), 
which should contain notice of all 
relevant actions taken on the appealed 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.

An appropriate period of time should 
thereafter be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran need take no action unless otherwise notified, 
but he is hereby reminded that he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




